                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA           )
                                   )
           v.                      )          1:19CR54-1
                                   )
STEVE BRANTLEY SPENCE              )

                                   ORDER

      This matter is before the court on Defendant’s motion to

continue the trial currently set for August 10, 2020.           (Doc. 28.)

The Government takes no position on this motion.

      To the extent Defendant contends his Sixth Amendment rights

are or in any way have been violated, the contention is rejected.

Further, the State of North Carolina’s planning for jury trials

has no bearing on this court’s docket.        This court has engaged in

extensive planning and is prepared to conduct criminal jury trials

in   accordance    with   public   health   guidance.   However,       because

Defendant desires more time to meet with counsel to prepare for

trial, particularly requesting a trial date in October 2020, and

for good cause shown,

      IT IS ORDERED that the trial of this matter is continued from

August 10, 2020, until October 19, 2020, at 9:00 a.m. in either

Courtroom 1 or 2 in Winston-Salem, depending on availability.              The

final location will be determined at a later date.




        Case 1:19-cr-00054-UA Document 44 Filed 07/23/20 Page 1 of 2
     IT IS FURTHER ORDERED that the status conference scheduled

for July 29, 2020, is continued to September 30, 2020, at 10:00

a.m. in Courtroom 2 in Winston-Salem in order for the court and

parties     to   address   any   outstanding    motions   or   other     issues

pretrial.

     The court finds that Defendant’s counsel has not been able to

adequately meet with the Defendant due to the restrictions imposed

on counsel at the local jail.          The court further finds that the

failure to grant the motion would deny counsel for Defendant the

reasonable time necessary for the effective preparation, taking

into account the exercise of due diligence.            The court therefore

finds that the ends of justice are best served by granting this

continuance outweigh the interest of the public and the Defendant

in a speedy trial.

     IT IS FURTHER ORDERED that the period from August 10, 2020,

up to and including October 19, 2020, is hereby excluded from the

provisions of 18 U.S.C. § 3161, et seq., pursuant 18 U.S.C.

§§ 3161(h)(7)(A) and (B)(iv).




                                              /s/   Thomas D. Schroeder
                                           United States District Judge


July 23, 2020


                                       2



          Case 1:19-cr-00054-UA Document 44 Filed 07/23/20 Page 2 of 2
